As filed with the Securities and Exchange Commission on July 30, 2009 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 104 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 77 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on(date) 485A pursuant to paragraph (a)(1) x on July 31, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. SMID-Cap Portfolio has also executed this Registration Statement. Explanatory Note Parts A and B of this Post-Effective Amendment No. 104 to the Registration Statement of Eaton Vance Growth Trust (the Amendment) are incorporated by reference to the Prospectus (Part A) and Statement of Additional Information (Part B) for Eaton Vance-Atlanta Capital SMID-Cap Fund dated February 1, 2009, as previously filed electronically with the Securities and Exchange Commission on January 26, 2009 (Accession No. 0000940394-09-000040), and Part A is hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectus to add Class R shares of the Fund, a series of the Registrant. EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND Supplement to Prospectus dated February 1, 2009 1. As of the date of this Supplement the Fund now offers Class R shares. 2. Performance Information.: No performance is shown for Class R shares because they have not been offered prior to the date of this Supplement. 3. The following is added to the Funds Shareholder Fees, Annual Fund Operating Expenses and Example tables that appear in Fund Fees and Expenses. and Example. under Fund Summaries: Shareholder Fees (fees paid directly from your investment) Class R Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Annual Fund Operating Expenses for SMID-Cap Fund (expenses that are deducted from Fund and Portfolio assets) Class R Management Fees 1.00% Distribution and Service (12b-1) Fees 0.50% Other Expenses 0.47 % Total Annual Fund Operating Expenses 1.97% Expense Reimbursement (0.52 )% Total Annual Fund Operating Expenses (net of expense reduction) 1.45% (1) Other Expenses for Class R is estimated. (2) The administrator and sub-adviser have agreed to reimburse the Funds expenses to the extent Total Annual Fund Operating Expenses exceed 1.45% for Class R shares. This expense reimbursement will continue through January 31, 2010. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment by the administrator and/or the sub-adviser. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above, except that any fee reduction or expense reimbursement is only applied during the period it is in effect. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class R shares $148 $568 $1,014 $2,254 4. The following replaces Class A Shares under Purchasing Shares: Class A and Class R Shares Your initial investment must be at least $1,000. After your initial investment, additional investments may be made in any amount at any time by sending a check payable to the order of the Fund or the transfer agent directly to the transfer agent (see back cover for address). Please include your name and account number and the name of the Fund with each investment. You may make automatic investments of $50 or more each month or each quarter from your bank account. You can establish bank automated investing on the account application or by providing written instructions. Please call 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. (eastern time), for further information. The minimum initial investment amount and Fund policy of redeeming accounts with low account balances are waived for bank automated investing accounts, certain group purchase plans (including tax-deferred retirement and other pension plans and proprietary fee-based programs sponsored by broker-dealers), and for persons affiliated with Eaton Vance and certain Fund service providers (as described in the Statement of Additional Information). 1 5. The following is added to Choosing a Share Class. under Purchasing Shares: Class R shares are offered at net asset value with no front-end sales charge to retirement plan clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Retirement plan clients include pension plans (including tax-deferred retirement plans and profit-sharing plans), Individual Retirement Account rollovers and non-qualified deferred compensation programs. Class R shares pay distribution fees and service fees equal to 0.50% annually of average daily net assets. Returns on Class R shares are generally lower than returns on Class A shares because Class R has higher annual expenses than Class A. 6. The following replaces Distribution and Service Fees. under Sales Charges: Class A and Class R shares have in effect plans under Rule 12b-1 that allow each Fund to pay distribution fees for the sale and distribution of shares (so-called 12b-1 fees) and service fees for personal and/or shareholder account services. Class R shares pay distribution fees of 0.25% annually of average daily net assets. Although there is no present intention to do so, Class R shares could pay distribution fees of up to 0.50% annually upon Trustee approval. Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. Class R shares also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually. Class A shares pay distribution and service fees equal to 0.25% of average daily net assets annually. After the sale of shares, the principal underwriter receives the Class A distribution and service fees for one year and thereafter investment dealers generally receive them based on the value of shares sold by such dealers for shareholder servicing performed by such investment dealers. After the sale of Class R shares, the principal underwriter generally pays service fees to investment dealers based on the value of shares sold by such dealers. Distribution and service fees are subject to the limitations contained in the sales charge rule of the Financial Industry Regulatory Authority. 7. The following replaces the paragraph under Financial Highlights and is added to the Financial Highlights table: The financial highlights are intended to help you understand a Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in a Fund (assuming reinvestment of all distributions at net asset value). This information (except for the six-months ended March 31, 2009 for SMID-Cap Fund) has been audited by Deloitte & Touche LLP, an independent registered public accounting firm. The reports of Deloitte & Touche LLP and each Funds annual financial statements and SMID-Cap Funds semiannual financial statement for the six months ended March 31, 2009 are incorporated herein by reference and included in the Funds annual and/or semiannual report, which are available on request. Financial Highlights information is not provided for Class R shares because the Class had not yet commenced operations as of March 31, 2009. Six Months Ended March 31, 2009 (Unaudited) Class A Class I Net asset value - Beginning of period $10.930 $11.570 Income (loss) from operations Net investment loss $ (0.011) $ (0.001) Net realized and unrealized gain (loss) (2.561) (2.711) Total income (loss) from operations $ (2.572
